internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc ita 4-plr-135950-02 date date number release date index number legend a b c d e f g h buyer merger agreement trust trust agreement state date date date x y dear mr this is in reply to your date request for rulings that the transactions discussed below will qualify for installment_sale treatment under sec_453 of the internal_revenue_code facts taxpayers a c d e f and g the sellers owned or operated nursing homes and assisted living facilities within state taxpayers wished to sell their assets to buyer a state nonprofit corporation under sec_501 the sales transactions would be effected through mergers of the taxpayers into buyer and the issuance of notes and bonds to their shareholders and members pursuant to sec_1 of a merger agreement each of the shareholders or members of the taxpayers elected on date to receive a combination of subordinated promissory notes and bonds on date taxpayers merged into buyer and buyer issued notes totaling dollar_figurex to the shareholders or members of taxpayers the notes will bear interest at an initially fixed payment rate of percent per annum and an accrual interest rate of percent per annum and will have maturities of years subsequently on date development authorities of political subdivisions the authority within state issued qualified sec_501 bonds totaling dollar_figurey to taxpayers’ shareholders and members the bonds were not issued in exchange for any of the notes issued on date further no cash proceeds from the bonds were paid to satisfy prior installment_obligations of buyer to the shareholders or members of taxpayers in exchange for issuance of the bonds by authority buyer executed promissory notes buyer bond indebtedness for the face_amount of the bonds to authority buyer’s bond indebtedness issued to authority has the same term as the bonds issued by authority to taxpayers and provides for the same rate of interest the bonds contain restrictions on transferability and a provision precluding prepayment for years from date_of_issuance the bonds will not be registered on any securities exchange in addition authority will have no obligation to provide any funds to satisfy the bond b is a sole shareholder of a h is an individual that directly or indirectly owns interests in each of the taxpayers buyer does pay a nominal amount to cover trustees’ fees under the bonds obligations the authority will transfer its rights to a trustee for the benefit of taxpayers’ shareholders and members and the trustee will service the bonds the bonds were issued in order for buyer to finance the acquisition of taxpayers’ nursing homes and assisted living facilities at the lowest available interest rate the shareholders of c due to its small size decided that trust would be formed to hold the notes and bonds attributable to the merger of c into buyer taxpayers represent that trust is a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations and also is a grantor_trust under sec_4 of the trust agreement the shareholders of c remain obligated to report all of their gains on their respective shares of the notes and bonds in supplemental information dated date you withdrew ruling_request number and asked instead that the ruling letter assume the following t he mergers of the taxpayers with and into buyer are considered as sales by the taxpayers of all of their respective assets to buyer in exchange for the installment notes and the bonds or additional subordinated promissory notes followed by a deemed_distribution of the subordinated promissory notes and the bonds or additional subordinated promissory notes by such taxpayers to their respective shareholders or members in complete_liquidation of each of the taxpayers law and analysis sec_453 provides that income from an installment_sale shall be taken into account under the installment_method the term installment_sale is defined by sec_453 to mean a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs under sec_453 the term payment does not include the receipt of evidences of indebtedness of the person acquiring the property however under sec_453 the receipt of a bond or other evidence_of_indebtedness that is payable on demand or readily_tradable shall be treated as receipt of payment sec_453 provides that if in a liquidation to which sec_331 applies the shareholder receives in exchange for the shareholder’s stock an installment_obligation acquired in respect of a sale_or_exchange by the corporation during the month period beginning on the date a plan of complete_liquidation is adopted and the liquidation is completed during such 12-month_period then for purposes of this section the receipt of payments under such obligation but not the receipt of such obligations by the shareholder shall be treated as the receipt of payment for the stock under sec_453b if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and the amount_realized or the fair_market_value of the obligation sec_453b provides that if an installment_obligation is distributed by an s_corporation in a complete_liquidation and receipt of the obligation is not treated as payment for the stock by reason of sec_453 then except for purposes of any_tax imposed by subchapter_s no gain_or_loss with respect to the distribution of the obligation shall be recognized by the distributing_corporation sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there then shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_1_671-2 of the income_tax regulations provides that an item_of_income deduction or credit included in computing the taxable_income and credits of a grantor or another person under sec_671 is treated as if it had been received or paid directly by the grantor or other person whether or not an individual sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a non-adverse party or both may be distributed to the grantor or the grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse sec_301_7701-4 of the procedure and administration regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust following are your seven ruling requests and our analysis and conclusions relating to each ruling the bonds to be issued by the authority are to be treated as indebtedness of the buyer for purposes of sec_453 and are not to be considered readily_tradable in an established_securities_market for purposes of sec_453 and therefore the receipt of the bonds by the shareholders or members of the taxpayers will not constitute payment to the taxpayers or to the shareholders or members of the taxpayers for purposes of sec_453 although the bonds will be issued by authority and not buyer the bonds will have the same terms in all material respects as buyer’s notes amount term_interest rate etc buyer’s payments on the additional separate notes buyer bond indebtedness that buyer executed to authority will be the sole funding source for debt service on the bonds further authority will have no obligation to provide other funds to satisfy the bond obligations the bonds contain restrictions on transferability and will not be registered on any securities exchange thus under sec_15a_453-1 of the temporary income_tax regulations the bonds are not readily_tradable in an established_securities_market because of the close similarity between the bonds and buyer’s notes the bonds issued by authority will be considered as the obligation of buyer thus the receipt of the bonds by the taxpayers or shareholders or members of taxpayers will be treated as the receipt of the indebtedness of buyer for purposes of sec_453 and will not constitute payment to the taxpayers or the shareholders or members of taxpayers for purposes of sec_453 the sales of the nursing homes and assisted living facilities will qualify as installment_sales under sec_453 under sec_453 an installment_sale is a disposition of property if at least one monetary payment is to be received after the close of the taxable_year in which the disposition occurs the taxpayers’ receipt of the buyer’s notes and bonds is treated as the receipt of the indebtedness of the buyer acquiring the property and neither the notes or bonds themselves constitutes a payment under sec_453 the notes have maturities of years thus the sale at issue is a sale of property in which at least one payment will be received after the close of the year_of_sale and is therefore an installment_sale within the meaning of sec_453 no gain_or_loss shall be recognized by any of the taxpayers except for purposes of any_tax imposed by subchapter_s on the deemed_distribution of the notes and bonds by such taxpayers to their respective shareholders or members in liquidation taxpayers distributed notes and bonds to their respective shareholders or members in liquidation pursuant to sec_331 under sec_453 the receipt of such obligations as opposed to receipt of payments under such obligations is not treated as the receipt of payment for the stock of the shareholders or members accordingly under sec_453b except for purposes of any_tax imposed by subchapter_s no gain_or_loss shall be recognized by any of the taxpayers on the deemed_distribution of the notes and bonds by such taxpayers to their respective shareholders or members in liquidation any payment received pursuant to the notes or bonds by a shareholder of a taxpayer that is a corporation will not be treated as payment to the taxpayer but will be treated as payment to the shareholder for that shareholder’s stock since the shareholders of taxpayers that are corporations will receive buyer’s notes and bonds in exchange for the shareholders’ stock in a liquidation to which sec_331 applies under sec_453 the receipt of payments under such obligations by the shareholders will not be treated as payment to the taxpayers but will be treated as the receipt of payment for the shareholders’ stock any payment received pursuant to the notes or bonds by a member of a taxpayer that is a partnership will have the character such payment would have had in the hands of the taxpayer from whom such installment_obligation was acquired taxpayer f is a partnership for federal_income_tax purposes under sec_1_453-9 no gain_or_loss is recognized to f on the distribution to a partner of an installment_obligation therefore under sec_1_453-9 any payment received by a partner of f pursuant to the buyer’s notes or bonds will have the character such payment would have had in the hands of f ie income from an installment_sale any payment received pursuant to the notes or bonds by trust and distributed by the trustee thereof to a taxpayer beneficiary of such trust will have the character such payment would have had in the hands of such taxpayer had the taxpayer received the payment directly the shareholders of c formed trust to hold the notes and bonds attributable to the merger of c into buyer under sec_1_671-2 an item_of_income of a grantor is treated as if it had been received directly by the grantor taxpayer has represented that trust is a valid liquidating_trust under sec_301_7701-4 and a valid grantor_trust under sec_671 therefore any installment_payment received by trust pursuant to the buyer’s notes or bonds and distributed by the trustee to a shareholder or member of c will have the same character as if the payment was received directly by the shareholder or member of c no opinion is expressed or implied concerning whether trust is a valid liquidating_trust under sec_301_7701-4 or whether trust is a valid grantor_trust under sec_671 if trust fails to be a liquidating_trust or a grantor_trust this ruling will be null and void the directed transfer by c shareholders assigning their respective rights under the agreement to their notes or bonds to the trustee of trust will not result in a disposition under sec_453b under sec_4 of the trust agreement the c shareholders by retaining a right to the deferred profit in the notes and bonds received by trust remain taxable on the notes and bonds accordingly since the c shareholders are treated as the owner of the portion of trust consisting of the deferred profit the transfer in trust of the notes and bonds is not a sec_453b disposition of the installment_obligations revrul_67_70 l967-1 c b the c shareholders must report the gain from the sale of the property on the installment_method of accounting as if trust were not in existence revrul_74_613 1974_2_cb_153 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
